UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-34379 PACIFIC SOFTWARE, INC. (Exact name of registrant as specified in its charter) Nevada 41-2190974 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 123 West Nye Lane, Suite 129, Carson City, Nevada (Address of principal executive offices) (Zip Code) (905)-833-9845 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ. No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o. Accelerated filer o. Non-accelerated filer o. (Do not check if a smaller reporting company) Smaller reporting company þ. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes þ. No o. Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 4,049,000 shares of common stock issued and outstanding at March 31, 2013. PACIFIC SOFTWARE, INC. FORM 10-Q QUARTERLY PERIOD ENDED MARCH 31, 2013 INDEX A Note About Forward-Looking Statements 2 PART I – FINANCIAL INFORMATION 3 Item 1 – Financial Statements (Unaudited) 3 Condensed Balance Sheets – March 31, 2013 (Unaudited) and September 30, 2012 3 Condensed Statements of Operations (Unaudited) – For the three and six month periods ended March 31, 2013 and 2012 and from October 12, 2005 (inception) to March 31, 2013 4 Condensed Statements of Cash Flows (Unaudited) – For the three and six month periods ended March 31, 2013 and 2012 and from October 12, 2005 (inception) to March 31, 2013 5 Notes to the Condensed Financial Statements (Unaudited) 6 Item 2 – Management’s Discussion and Analysis of Financial Condition or Results of Operations 11 Item 4T – Controls and Procedures 12 PART II – OTHER INFORMATION 13 Item 6 – Exhibits 13 Signatures 14 A Note About Forward-Looking Statements This Quarterly Report on Form 10-Q contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 that are based on management’s current expectations. These statements may be identified by their use of words like “plans,” “expect,” “aim,” “believe,” “projects,” “anticipate,” “intend,” “estimate,” “will,” “should,” “could” and other expressions that indicate future events and trends. All statements that address expectations or projections about the future, including statements about our business strategy, expenditures, and financial results, are forward-looking statements. We believe that the expectations reflected in such forward-looking statements are accurate. However, we cannot assure you that such expectations will occur. Actual results could differ materially from those in the forward-looking statements due to a number of uncertainties including, but not limited to, those discussed in Management’s Discussion and Analysis of Financial Condition and Results of Operations. Factors that could cause future results to differ from these expectations include general economic conditions; further changes in our business direction or strategy; competitive factors; market uncertainties; additional regulatory burdens; and an inability to attract, develop, or retain consulting or managerial agents or independent contractors. As a result, the identification and interpretation of data and other information and their use in developing and selecting assumptions from and among reasonable alternatives requires the exercise of judgment. To the extent that the assumed events do not occur, the outcome may vary substantially from anticipated or projected results, and accordingly, no opinion is expressed on the achievability of those forward-looking statements. No assurance can be given that any of the assumptions relating to the forward-looking statements specified in the following information are accurate, and we assume no obligation to update any such forward-looking statements. You should not unduly rely on these forward-looking statements, which speak only as of the date of this Quarterly Report. Except as required by law, we are not obligated to release publicly any revisions to these forward-looking statements to reflect events or circumstances occurring after the date of this report or to reflect the occurrence of unanticipated events. 2 Pacific Software Inc. (A Development Stage Company) Balance Sheets March 31, (Unaudited) September 30, (Audited) ASSETS Current Cash $
